Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
  	Applicant’s amendment of 4 April 2022, in which claims 20, 29, 30 have been amended, and claims 23-25, 31, 32 have been cancelled, is acknowledged.
 	Claims 20-22, 26-30, 33-38 are pending in the instant application.
 	Claims 37, 38 are withdrawn, as being drawn to a non-elected invention.
 	Claims 20-22, 26-30, 33-36 are being examined herein.
Response to arguments of 4 April 2022
In view of Applicant’s amendment of 4 April 2022, all the rejections to claims 23-25, 31, 32 are herein withdrawn. Claims 23-25, 31, 32 have been cancelled.
Applicant’s arguments (Remarks of 4 April 2022, pages 6-9) against the rejection of claims 20-27, 30-35 under 35 U.S.C. 103(a) over Cornthwaite; against the rejection of claims 20-36 under 35 U.S.C. 103(a) over Cornthwaite and Righetto; and against the rejection of claims 20-36 under 35 U.S.C. 103(a) over Cornthwaite and Okano, as evidenced by Zheng, have been considered.
On 4 April 2022, Applicant has amended independent claims 20 and 30 to recite a water-soluble solvent comprising methanol, ethanol, isopropanol, butanol or a combination thereof present in the peroxycarboxylic acid forming composition.
Applicant argues (page 7, last paragraph)- page 8, first paragraph) that none of Cornthwaite, Righetto or Zheng discusses the use of solvents generally in the compositions; Cornthwaite only mentions dissolving alkali metal peroxide in water; Righetto does not explicitly discuss solvents, but teaches that the ester in one of the compartments is dissolved in water. In response, prior art teaches water as solvent; Okano further teaches glycol such as propylene glycol as solvent added to the aqueous peracid composition.
Applicant argues (page 8, third paragraph) that Okano teaches that the composition can optionally include a solvent, but only enumerates propylene glycol, and Okano is silent on any particular reason to select a particular solvent. Applicant cites Ex Parte Kolter and argues (page 8, last paragraph, page 9) that the instantly claimed water-soluble alcohol solvents are a primary contributor to the stability of the composition; nothing in Okano suggests a correlation between the instantly claimed solvents and the stability of the composition, and Okano would not reasonably suggest to a skilled artisan the claimed solvents, nor the stability achieved by using the same.
In response, using a water-soluble monohydric alcohol such as ethanol as an organic co-solvent to solubilize the carboxylic ester in the aqueous composition is obvious because ethanol is a very common organic solvent, routinely used to solubilize organic esters; further, ethanol is devoid of toxicity, miscible with water, and thus compatible with aqueous bleaching compositions. A person of ordinary skill in the art would view such addition of a water-soluble solvent such as ethanol to water as being routine, well within the skill of the artisan. A POSITA would easily recognize that adding ethanol to water as solvent is routine. Further, the claims as written do not recite any amount and thus allow for the presence of even one drop of ethanol in water as solvent in the claimed peroxycarboxylic acid composition. 
Modified rejections are made below, based on Applicant’s amendment of 4 April 2022.

Claim Rejections- 35 USC 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 20-21, 26-27, 30, 33-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cornthwaite et al. (US 2,448,252 of 31 August 1948, cited in PTO-892 of 3 February 2022).
Cornthwaite (US 2,448,252) teaches (Table, column 2) a peroxycarboxylic acid forming composition comprising: 
glycol diformate, which is an ester of a polyhydric alcohol (ethylene glycol, which is a sugar alcohol, as in instant claim 21, according to Applicant’s Specification, page 13, lines 19-20) and formic acid (a C1 carboxylic acid), wherein said ester has an HLB value of 3 or greater; 
an oxidizing agent comprising a hydrogen peroxide donor; 
and a source of alkalinity; wherein said composition is not at equilibrium, forms a peroxycarboxylic acid in situ, and has a pH not less than 11 (column 2, line 33).
Cornthwaite teaches that the object of the invention is a simple and inexpensive process for the production of performic acid solution (column 1, lines 4-42).
Cornthwaite teaches that, in order to carry out the reaction between the ester and the peroxide, a highly alkaline solution is requisite and the peroxide solution initially and during the reaction must have a pH not less than 11 (column 2, lines 29-33). 
Cornthwaite teaches that the alkaline peroxide solution can be obtained by dissolving sodium peroxide in water (column 2, lines 42-46); however, equivalent results may be obtained by adding an alkali, preferably an alkali metal hydroxide, as in instant claim 27, 34, to an aqueous solution (solvent water) of hydrogen peroxide, as in instant claims 26, 33, so as to bring the pH of the solution up to not less than 11 (column 2, lines 47-51).
Importantly, Cornthwaite teaches (column 3, lines 4-8) that there is no upper limit to the alkalinity of the solution and if desired any desired amount of strong alkali such as caustic soda can be added to the peroxide solution within the limit of solubility.
Cornthwaite teaches that the present invention is suitable for preparing peracids of any carboxylic acids regardless of molecular weight of the acid, such as aliphatic, non-cyclic, saturated (column 3, lines 44-49).
Cornthwaite teaches that stable peracid compositions formulated at pH about 5 can be obtained by adding sufficient acid (column 3, lines 64-70, column 4, line 1); for good bleaching such solutions can be made alkaline (column 4, lines 2-4). Thus, Cornthwaite implicitly teaches that the compositions need not to be stable (need not be at equilibrium, as in the instant claims) in order to achieve enhanced bleaching performance, and that their bleaching performance is better at higher pH. 
Cornthwaite teaches that the composition comprises a molar ratio glycol diformate ester / peroxide of 4/1 (Table, column 2), and 0.7 to 17.5% wt. peroxide (column2, lines 44-45), which corresponds to a concentration of ester within the range in instant claim 30.
Cornthwaite teaches aqueous compositions. Cornthwaite does not teach that the aqueous composition comprises ethanol as co-solvent, as in the instant claims.
Cornthwaite does not specifically teach that the peroxycarboxylic acid forming composition has a pH greater than about 12, as in the instant claims.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to prepare a peroxyformic acid forming composition by mixing an ester with HLB value of 3 or greater, such as glycol diformate, with hydrogen peroxide and adjusting the pH to be greater than 12 with an alkali metal hydroxide, because all these ingredients were taught by Cornthwaite. Furthermore, the person of ordinary skill in the art would have been motivated to vary the concentration of alkali metal hydroxide so that pH of the composition is greater than 12, because Cornthwaite teaches that there is no upper limit to the alkalinity of the solution and if desired any desired amount of strong alkali such as caustic soda can be added to the peroxide solution within the limit of solubility. Varying the content of alkali metal hydroxide so that the concentration of alkali metal hydroxide is about 0.0001 wt-% to about 25 wt-% in the composition, with the aim of adjusting the pH to greater than 12 is considered routine for the skilled artisan. Further, it would have been obvious to use a water-soluble monohydric alcohol such as ethanol as a co-solvent to solubilize the ester in the aqueous composition, because ethanol is a very common organic solvent, routinely used to solubilize organic esters; further, ethanol is devoid of toxicity, miscible with water, and thus compatible with aqueous bleaching compositions. 
As such, claims 20-21, 26-27, 30, 33-34 are rejected as prima facie obvious.

Claims 20-22, 26-30, 33-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cornthwaite et al. (US 2,448,252 of 31 August 1948, cited in PTO-892 of 3 February 2022) and Righetto (US 2010/0286017, published 11 November 2010, PCT filed 15 September 2008, cited in IDS), in view of DiCosimo et al. (US2009/0005590, cited in PTO-892).
Cornthwaite (US 2,448,252) teaches (Table, column 2) a peroxycarboxylic acid forming composition comprising: 
glycol diformate, which is an ester of a polyhydric alcohol (ethylene glycol, which is a sugar alcohol, as in instant claim 21, according to Applicant’s Specification, page 13, lines 19-20) and formic acid (a C1 carboxylic acid), wherein said ester has an HLB value of 3 or greater; 
an oxidizing agent comprising a hydrogen peroxide donor; 
and a source of alkalinity; wherein said composition is not at equilibrium, forms a peroxycarboxylic acid in situ, and has a pH not less than 11 (column 2, line 33).
Cornthwaite teaches that the object of the invention is a simple and inexpensive process for the production of performic acid solution (column 1, lines 4-42).
Cornthwaite teaches that, in order to carry out the reaction between the ester and the peroxide, a highly alkaline solution is requisite and the peroxide solution initially and during the reaction must have a pH not less than 11 (column 2, lines 29-33). 
Cornthwaite teaches that the alkaline peroxide solution can be obtained by dissolving sodium peroxide in water (column 2, lines 42-46); however, equivalent results may be obtained by adding an alkali, preferably an alkali metal hydroxide, as in instant claim 27, 34, to an aqueous solution (solvent water) of hydrogen peroxide, as in instant claims 26, 33, so as to bring the pH of the solution up to not less than 11 (column 2, lines 47-51).
Importantly, Cornthwaite teaches (column 3, lines 4-8) that there is no upper limit to the alkalinity of the solution and if desired any desired amount of strong alkali such as caustic soda can be added to the peroxide solution within the limit of solubility.
Cornthwaite teaches that the present invention is suitable for preparing peracids of any carboxylic acids regardless of molecular weight of the acid, such as aliphatic, non-cyclic, saturated (column 3, lines 44-49).
Cornthwaite teaches that stable peracid compositions formulated at pH about 5 can be obtained by adding sufficient acid (column 3, lines 64-70, column 4, line 1); for good bleaching such solutions can be made alkaline (column 4, lines 2-4). Thus, Cornthwaite implicitly teaches that the compositions need not to be stable (need not be at equilibrium, as in the instant claims) in order to achieve enhanced bleaching performance, and that their bleaching performance is better at higher pH. 
Cornthwaite teaches that the composition comprises a molar ratio glycol diformate ester / peroxide of 4/1, and 0.7 to 17.5% wt. peroxide, which corresponds to a concentration of ester within the range in instant claim 30.
Cornthwaite teaches aqueous compositions. Cornthwaite does not teach that the aqueous composition comprises ethanol as co-solvent, as in the instant claims.
Cornthwaite does not specifically teach that the peroxycarboxylic acid forming composition has a pH greater than about 12, as in the instant claims.
Cornthwaite does not teach that the compositions comprise sodium lauryl sulfonate as dispersing agent, as in instant claims 22, 35.
Cornthwaite does not teach that the composition further comprises one or more additional esters of a polyhydric alcohol and a C2 to C18 carboxylic acid to generate peroxyacetic acid and/or peroxyoctanoic acid, as in instant claims 28, 29, 36.

Righetto (US 2010/0286017) discloses a peroxycarboxylic acid forming composition ([0012], right column, lines 1-3) comprising:
an ester such as, for example, glyceryl trioctanoate, glyceryl dioctanoate, glyceryl monooctanoate, as in instant claims 25, 31, and mixtures thereof ([0015]), present in an amount of 0.01-50 wt-% ([0013]), which is within the range of instant claim 30;
an alkalizing agent such as LiOH, NaOH, KOH ([28]), as in instant claims 27, 34, sufficient to raise the pH of the mixture to a value greater than 12 ([0082]).
Righetto teaches that the composition also comprises a source of active oxygen (oxidizing agent) such as hydrogen peroxide [19], as in instant claims 26, 33. 
Righetto teaches that the peroxycarboxylic acid forming composition may further comprise additional esters, as in instant claims 28, 36, such as triacetin ([0015]) - which generates peroxyacetic acid, as in instant claim 29.
Righetto discloses that such a peroxycarboxylic acid forming composition, used to treat stains, is prepared by mixing two separate liquid compositions during or before application to a surface ([0006]), namely a first aqueous composition comprising hydrogen peroxide (pH less than 7) and a perhydrolase enzyme, and a second aqueous composition comprising an ester such as glyceryl octanoate, triacetin, or mixtures thereof, and an alkalizing agent that raises up the pH to 14, 13, or 12 ([0028]). The advantage lies in the stability of each said liquid composition during storage ([0002]) and in the improved cleaning performance and enhanced bactericidal activity of their mixture due to formation of a peracid from the reaction of the peroxide, ester and an enzyme ([0012]). 
Righetto teaches that stable compositions formulated at pH between 3 and 7 do not provide sufficient bleaching power, thus the need to formulate liquid peroxygen compositions at above this range to improve their performance ([0003]). Thus, Righetto implicitly teaches that the compositions need not to be stable (need not be at equilibrium, as in the instant claims) in order to achieve enhanced cleaning performance and enhanced bactericidal activity, and that their cleaning performance is better at higher pH. Specifically, Righetto teaches that, upon mixing of the two compositions, the pH of the mixture is greater than 12 ([0082]), as recited in instant claims.
Righetto teaches mixing two aqueous compositions; thus Righetto teaches water as the solvent. 
Righetto teaches that alkalizing agents such as alkali metal hydroxides, as in instant claims 27, 34, are used to adjust the pH of the composition up to 14, 13, 12 ([0028], [0027], [0082]). 
Righetto teaches anionic surfactants such as sulfonates/sulfates [0042] in the composition; the genus of sulfonates/sulfates taught by Righetto encompasses those in instant claims 22, 35.
 	Righetto does not teach that the concentration of alkali metal hydroxide is about 0.001 wt-% to about 25 wt-% in the peroxycarboxylic acid forming composition, as in instant claim 30. 
Righetto does not teach a water-soluble monohydric alcohol as the solvent in the composition, as in the instant claims. 
DiCosimo (US2009/0005590) teaches [0277] organic solvents such as, for example, ethanol used in perhydrolysis reactions to enhance the rate of dissolution of the carboxylic acid ester in the reaction mixture.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to prepare a peroxycarboxylic acid forming composition by mixing an ester with HLB value of 3 or greater, such as glycol diformate, in combination with one or more additional esters such as glycerol octanoate and/or triacetin, with hydrogen peroxide and adjusting the pH to be greater than 12 with an alkali metal hydroxide. The person of ordinary skill in the art would have been motivated to mix glycol diformate, glycerol octanoate, triacetin, with hydrogen peroxide and an alkali metal hydroxide in water, because all these ingredients were taught by Cornthwaite and Righetto in a peroxycarboxylic acid forming composition.
 The person of ordinary skill in the art at the time the invention was made would have been motivated to combine glycol diformate, glycerol octanoate and triacetin in a peroxycarboxylic acid forming composition, because glycol diformate, glycerol octanoate and triacetin were each known to be esters of sugar alcohols used in peroxycarboxylic acid forming compositions, as taught by Cornthwaite and Righetto. Therefore, one of ordinary skill in the art would have reasonably expected that combining glycol diformate, glycerol octanoate and triacetin, known to be useful for the same purpose, will result in a peroxycarboxylic acid forming composition. Since all composition components herein are known to be useful as peracid precursors, it is considered prima facie obvious to combine them into a single composition useful for the same purpose. At least additive effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Furthermore, the person of ordinary skill in the art would have been motivated to vary the concentration of alkali metal hydroxide so that pH of the composition is greater than 12, because alkali metal hydroxides are used for adjusting the pH of composition and higher pH values (such as greater than 12) were known to be correlated with enhanced cleaning performance and enhanced bactericidal activity, as taught by Righetto. Varying the content of alkali metal hydroxide so that the concentration of alkali metal hydroxide is about 0.0001 wt-% to about 25 wt-% in the composition, with the aim of adjusting the pH to greater than 12 is considered routine for the skilled artisan. 
Further, it would have been obvious to use a water-soluble monohydric alcohol such as ethanol as an organic solvent to solubilize the ester in the composition, because ethanol is a very common organic solvent, routinely used to solubilize organic esters, and known to enhance the dissolution of carboxylic acid esters in perhydrolysis reaction mixtures as taught by DiCosimo; further, ethanol is devoid of toxicity, miscible with water, and thus compatible with aqueous antibacterial compositions. Thus, the person of ordinary skill in the art would have been motivated to add ethanol to the aqueous composition, with the expectation that ethanol will enhance the dissolution of carboxylic acid ester starting material in the reaction mixture, resulting in improved yield in the perhydrolysis reaction.
Further, regarding claims 22, 35, it would have been obvious to add a linear alkylbenzene sulfonate to the composition, because Righetto teaches anionic surfactants such as sulfonates/sulfates present in the composition. 
As such, claims 20-22, 26-30, 33-36 are rejected as prima facie obvious.

Claims 20-22, 26-30, 33-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cornthwaite et al. (US 2,448,252 of 31 August 1948, cited in PTO-892 of 3 February 2022) and Okano et al. (US 2007/0274857, published 29 November 2007, cited in IDS), in view of DiCosimo et al. (US2009/0005590, cited in PTO-892).
Cornthwaite (US 2,448,252) teaches (Table, column 2) a peroxycarboxylic acid forming composition comprising: 
glycol diformate, which is an ester of a polyhydric alcohol (ethylene glycol, which is a sugar alcohol, as in instant claim 21, according to Applicant’s Specification, page 13, lines 19-20) and formic acid (a C1 carboxylic acid), wherein said ester has an HLB value of 3 or greater; 
an oxidizing agent comprising a hydrogen peroxide donor; 
and a source of alkalinity; wherein said composition is not at equilibrium, forms a peroxycarboxylic acid in situ, and has a pH not less than 11 (column 2, line 33).
Cornthwaite teaches that the object of the invention is a simple and inexpensive process for the production of performic acid solution (column 1, lines 4-42).
Cornthwaite teaches that, in order to carry out the reaction between the ester and the peroxide, a highly alkaline solution is requisite and the peroxide solution initially and during the reaction must have a pH not less than 11 (column 2, lines 29-33). 
Cornthwaite teaches that the alkaline peroxide solution can be obtained by dissolving sodium peroxide in water (column 2, lines 42-46); however, equivalent results may be obtained by adding an alkali, preferably an alkali metal hydroxide, as in instant claim 27, 34, to an aqueous solution (solvent water) of hydrogen peroxide, as in instant claims 26, 33, so as to bring the pH of the solution up to not less than 11 (column 2, lines 47-51).
Importantly, Cornthwaite teaches (column 3, lines 4-8) that there is no upper limit to the alkalinity of the solution and if desired any desired amount of strong alkali such as caustic soda can be added to the peroxide solution within the limit of solubility.
Cornthwaite teaches that the present invention is suitable for preparing peracids of any carboxylic acids regardless of molecular weight of the acid, such as aliphatic, non-cyclic, saturated (column 3, lines 44-49).
Cornthwaite teaches that stable peracid compositions formulated at pH about 5 can be obtained by adding sufficient acid (column 3, lines 64-70, column 4, line 1); for good bleaching such solutions can be made alkaline (column 4, lines 2-4). Thus, Cornthwaite implicitly teaches that the compositions need not to be stable (need not be at equilibrium, as in the instant claims) in order to achieve enhanced bleaching performance, and that their bleaching performance is better at higher pH. 
Cornthwaite teaches that the composition comprises a molar ratio glycol diformate ester / peroxide of 4/1, and 0.7 to 17.5% wt. peroxide, which corresponds to a concentration of ester within the range in instant claim 30.
Cornthwaite teaches aqueous compositions. Cornthwaite does not teach that the aqueous composition comprises ethanol as co-solvent, as in the instant claims.
Cornthwaite does not specifically teach that the peroxycarboxylic acid forming composition has a pH greater than about 12, as in the instant claims.
Cornthwaite does not teach that the compositions comprise sodium lauryl sulfonate as dispersing agent, as in instant claims 22, 35.
Cornthwaite does not teach that the composition further comprises one or more additional esters of a polyhydric alcohol and a C2 to C18 carboxylic acid to generate peroxyacetic acid and/or peroxyoctanoic acid, as in instant claims 28, 29, 36.

Okano (US 2007/0274857) discloses a peroxycarboxylic acid forming composition ([0014], [0019], [0076]) comprising:
an ester such as glycerol octanoate (ester of glycerin [0015], [0020] with octanoic acid ([0021], line 4), trade name Homotex PT (glycerin ester with a C8 fatty acid), as in Tables 11 and 24, [0104] right column, lines 8-10), as in instant claims 25, 31, or triacetin ([0022]), present in an amount of 0.1 to 90 % w/w ([0028]), which is within the range of instant claim 30;
an alkaline pH adjusting ([0029]) agent such as alkali metal hydroxides ([0030], [0048], lines 5-6) NaOH, KOH ([0048], [0030]), as in instant claims 27, 34, used to adjust the pH of the mixture to a value of 12 ([0029]); and
 a source of active oxygen (oxidizing agent) such as hydrogen peroxide ([0004], [0005], [0008], [0027]), as in instant claims 26, 33, in an aqueous solution (water as solvent). 
Okano discloses such a composition, used as a precursor in the preparation of a sterilizer, can be prepared by mixing separate compositions, separately packaged as component A, which is an ester such as glycerol octanoate or triacetin, component B, which is hydrogen peroxide, and an alkali incorporated in the same package as B, or in a separate package C ([0047]), so that upon mixing of the components, the pH of the mixture is 12 ([0036]), which can be interpreted as being “greater than about 12” as recited in the instant claims. Okano teaches [0036] that, from the view point of stability, it is preferred that the components A and B are separately packaged. Thus, Okano implicitly teaches that the mixture of A and B is not stable, or not in equilibrium, as in the instant claims.
Okano teaches that the liquid composition can contain a solvent [0065], such as a glycol solvent such as propylene glycol ([0065], last two lines), which is a water-soluble solvent.
Okano teaches anionic surfactants [0032] such as alkyl benzene sulfonate or alkyl sulfonates present in the composition, as in instant claims 22, 35.
Okano does not teach mixtures of esters in the composition, as in instant claims 28, 36, such as glycerol octanoate and triacetin, as in instant claim 29.
Okano does not teach that the concentration of alkali metal hydroxide is about 0.001 wt-% to about 25 wt-% in the peroxycarboxylic acid forming composition, as in instant claim 30. 
Okano does not teach adjusting the pH of the composition to be greater than 12.
Okano does not teach a composition further comprising a water-soluble monohydric alcohol as an organic solvent to solubilize the ester, as in the instant claims. 
DiCosimo (US2009/0005590) teaches [0277] organic solvents such as, for example, ethanol, isopropanol or propylene glycol, used in perhydrolysis reactions to enhance the rate of dissolution of the carboxylic acid ester in the reaction mixture.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to prepare a peroxycarboxylic acid forming composition by mixing an ester with HLB value of 3 or greater, such as glycol diformate, in combination with one or more additional esters such as glycerol octanoate and/or triacetin, with hydrogen peroxide vary the concentration of alkali metal hydroxide and adjust the pH to be greater than 12. 
The person of ordinary skill in the art would have been motivated to combine glycol diformate, glycerol octanoate and triacetin in a peroxycarboxylic acid forming composition, because glycol diformate, glycerol octanoate and triacetin were each known to be esters of sugar alcohols used in peroxycarboxylic acid forming compositions, as taught by Cornthwaite and Okano. Therefore, one of ordinary skill in the art would have reasonably expected that combining glycol diformate, glycerol octanoate and triacetin, known to be useful for the same purpose, will result in a peroxycarboxylic acid forming composition. Since all composition components herein are known to be useful as peracid precursors, it is considered prima facie obvious to combine them into a single composition useful for the same purpose. At least additive effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Further, the person of ordinary skill in the art would have been motivated to vary the concentration of alkali metal hydroxide so that pH of the composition is greater than 12, because Okano teaches alkali metal hydroxides are used for adjusting the pH of composition to pH values such as 12. Varying the content of alkali metal hydroxide in the composition with the aim of adjusting the pH to greater than about 12 is considered routine for the skilled artisan.  
Further, it would have been obvious to use ethanol as an organic solvent to solubilize the ester in the composition, because ethanol is a very common organic solvent, routinely used to solubilize organic esters, and known to enhance the dissolution of carboxylic acid esters in perhydrolysis reaction mixtures as taught by DiCosimo; further, ethanol is devoid of toxicity, miscible with water, and thus compatible with aqueous antibacterial compositions. Thus, the person of ordinary skill in the art would have been motivated to add ethanol to the aqueous composition, with the expectation that ethanol will enhance the dissolution of carboxylic acid ester starting material in the reaction mixture, resulting in improved yield in the perhydrolysis reaction.
With respect to claims 22, 35, it would have been obvious to add a linear alkylbenzene sulfonate to the composition, because Okano teaches anionic surfactants such as alkyl benzene sulfonates or alkyl sulfonates present in the composition. 
As such, claims 20-22, 26-30, 33-36 are rejected as prima facie obvious.

Conclusion
 	Claims 20-22, 26-30, 33-36 are rejected. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627